Case 4:20-cv-02078-MWB Document 182-12 Filed 11/19/20 Page 1 of 2




               Exhibit 11
Case 4:20-cv-02078-MWB Document 182-12 Filed/12/20
                                              11/19/20
                                                    Page
                                                       Page
                                                         1932ofof211
                                                                  2




                                                                  Exhibit 11
